 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   PHIL OLSON, individually, and on behalf            Case No.: 19-cv-865-MMA-BGS
     of other members of the general public
13
     similarly situated,                                ORDER GRANTING JOINT
14                                     Plaintiff,       MOTION TO PERMIT
                                                        TELEPHONIC APPEARANCES
15   v.
16                                                      [ECF NO. 20]
     BECTON, DICKINSON AND
17   COMPANY, a New Jersey corporation;
     and DOES 1 through 100 inclusive,
18
                                     Defendant.
19
20
           The parties’ Joint Motion to excuse the personal appearance of the named parties
21
     and allow for the telephonic appearance of counsel at the December 20, 2019 Early Neutral
22
     Evaluation and Case Management Conference (ECF No. 20) is currently before the Court.
23
           Having read and considered the Joint Motion, the Court GRANTS the parties’
24
     request.   The December 20, 2019 Early Neutral Evaluation and Case Management
25
     Conference is RESET to the morning of December 20, 2019 at 10:00 AM and
26
     CONVERTED into a telephonic, attorneys only conference. At that time, counsel for
27
28

                                                    1
                                                                             19-cv-865-MMA-BGS
 1   Plaintiff is responsible for coordinating and initiating a JOINT call with defense counsel
 2   into Judge Skomal’s chambers at (619) 557-2993.
 3         IT IS SO ORDERED.
 4   Dated: December 12, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                              19-cv-865-MMA-BGS
